IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,209-01


EX PARTE CATHRYN LAKE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-0851-09-A
IN THE 241ST DISTRICT COURT FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of solicitation of
capital murder and was sentenced to twenty years' imprisonment. 
	The trial court signed findings of fact and conclusions of law recommending that relief be
denied.
	This Court does not adopt the trial court's findings of fact numbers eight, eleven, and twelve
to the extent that those findings state Applicant was physically present when her co-defendant
provided a firearm to the undercover officer who was pretending to be a hired killer.  Based on the
trial court's other findings of fact and conclusions of law, as well as this Court's independent review
of the entire record, we deny relief.

Filed: November 20, 2013
Do not publish